Exhibit 10.1

Loan Number: 1019791

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
October 16, 2020, by and among PREIT ASSOCIATES, L.P., a Delaware limited
partnership (“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation
(“PREIT-RUBIN”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania
business trust (the “Parent”; together with PREIT and PREIT-RUBIN each
individually, a “Borrower” and collectively, the “Borrower”), each of the
Lenders (as defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”).

WHEREAS, the Borrower, each of the financial institutions initially a signatory
thereto together with their assignees pursuant to Section 11.6.(b) (the
“Lenders”), and the Administrative Agent have entered into that certain Credit
Agreement, dated as of August 11, 2020, as amended by the First Amendment to
Credit Agreement dated as of September 30, 2020 (the “Existing Bridge Credit
Agreement”); and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Existing Bridge Credit Agreement to (i) increase the
Term Loan Commitments by $25,000,000, and (ii) permit the Borrower to draw the
entire unfunded amount of the Commitments on the date hereof, in each case
subject to the terms and conditions contained herein (the Existing Bridge Credit
Agreement, as amended pursuant to this Amendment and as hereafter further
amended, restated, supplemented or otherwise modified from time to time, the
“Bridge Credit Agreement”); and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1 Amendment to Bridge Credit Agreement. Upon the effectiveness of this
Amendment, the parties hereto agree that the Existing Bridge Credit Agreement is
amended as follows:

(a) Section 1.1 of the Existing Bridge Credit Agreement is amended by adding the
following defined terms thereto in alphabetical order:

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of October 16, 2020, among the Borrower, the Lenders and the
Administrative Agent.

“Second Amendment Effective Date” means October 16, 2020.

(b) Section 2.2(a)(iii) of the Existing Bridge Credit Agreement is hereby
amended and restated in its entirety as follows:

“(iii) On the Second Amendment Effective Date, each of the Lenders agrees to
fund Term Loans in an amount equal to the entire unfunded portion of its Term
Loan Commitment. The proceeds of such Term Loans will be disbursed directly into
a blocked and restricted account established by the Borrower with the
Administrative Agent, in the Borrower’s name, under sole dominion and control of
the Administrative Agent (such account, the “Cash Collateral Account”). The
Administrative Agent shall disburse funds on deposit in the Cash Collateral
Account in the same manner, and subject to the same terms and conditions, as
disbursements of Term Loans, provided, however, that each such disbursement will
be in an aggregate principal amount not to exceed (A) the sum of the aggregate
Budgeted



--------------------------------------------------------------------------------

Loan Number: 1019791

 

Disbursement Amounts plus the aggregate Budgeted Restructuring Related Amounts
plus the aggregate amount set forth across from the line-item in the Loan Budget
then in effect titled “Total Debt Service,” in each case for the week following
the proposed borrowing date in accordance with the Loan Budget then in effect
multiplied by (B) 120% (or, in the case of this subclause (B), such larger
amount as is otherwise approved by the Administrative Agent). Notwithstanding
the foregoing, the Borrower shall only be permitted to a disbursement from the
Cash Collateral Account when Borrower’s unrestricted cash and cash equivalents
(without giving effect to cash on deposit in the Cash Collateral Account) is
equal to or less than $12,500,000. The Borrower grants to the Administrative
Agent a first priority security interest in the Cash Collateral Account and all
deposits at any time contained therein and the proceeds thereof and will take
all actions reasonably necessary to maintain in favor of Administrative Agent a
perfected first priority security interest in the Cash Collateral Account. The
Borrower may not in any way alter or modify the Cash Collateral Account. The
Administrative Agent will have the sole right to make withdrawals from the Cash
Collateral Account in accordance with this Section 2.2(a)(iii) and all costs and
expenses for establishing and maintaining the Cash Collateral Account will be
paid by the Borrower.”

(c) Schedule I of the Existing Bridge Credit Agreement is hereby amended and
restated in its entirety as set forth on Schedule I attached hereto.

Section 2 Increase in Term Loan Commitments. Upon the effectiveness of this
Amendment, each of the Lenders identified below as an “Increasing Lender” (each
an “Increasing Lender”) has agreed, subject to the terms and conditions of this
Amendment, to increase its Term Loan Commitment by the amount (as applicable to
each Increasing Lender, the “Increased Commitment Amount”), set forth below:

 

Increasing Lender

   Increased Commitment Amount

Wells Fargo Bank, National Association

   $25,000,000

Total

   $25,000,000

Section 3 Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:

(a) a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent, each of the Increasing Lenders and the Requisite Lenders;

(b) a Guarantor Acknowledgement substantially in the form of Annex A attached
hereto, executed by each Guarantor;

(c) confirmation that the Cash Collateral Account has been opened;

(d) a replacement Disbursement Instruction Agreement duly executed by the
Borrower, directing all unfunded Term Loan Commitments to be disbursed into the
Cash Collateral Account on the Second Amendment Effective Date;

 

2



--------------------------------------------------------------------------------

Loan Number: 1019791

 

(e) payment by the Borrower to the Administrative Agent, for the ratable benefit
of each Increasing Lender, an upfront fee equal to twenty-five basis points
(0.25%) multiplied by such Increasing Lender’s Increased Commitment Amount;

(f) a modification endorsement to the title insurance policy for each of the
Properties set forth on Schedule 1 attached hereto insuring the continued
enforceability of the applicable Mortgage and first priority of the Lien created
under the applicable Mortgage free of any other Liens except for Permitted
Liens, and, with respect to the title insurance policy affecting the Property
known as Jacksonville Mall, increasing the insured amount thereunder by the
aggregate amount of the Increased Commitment Amounts, with all title premiums
and other charges (including recording costs) having been paid;

(g) each Lender shall have completed its internal flood compliance requirements;

(h) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower, each other Loan Party
of all corporate, partnership, member or other necessary action taken by each
such Loan Party to authorize the execution, delivery and performance of this
Amendment and the other Loan Documents to which it is a party;

(i) evidence that all other fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, including, without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid; and

(j) with respect to each Mortgaged Property set forth on Schedule 1 attached
hereto, duly executed and delivered modifications to each Mortgage, to the
extent reasonably required by the Administrative Agent, in form and substance
reasonably acceptable to the Administrative Agent, which shall upon this
Amendment becoming effective be submitted for recordation in the appropriate
county recorder’s office, and all applicable fees and taxes (including any
documentary stamp taxes and mortgage recording taxes), if any, shall have been
paid in connection therewith.

Section 4 Representations. Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) Authorization. Each Borrower has the right and power, and has taken all
necessary action to authorize, execute and deliver this Amendment and the other
Loan Documents to which such Borrower is a party and being executed and
delivered in connection with this Amendment (together with this Amendment,
collectively the “Amendment Documents”) and to perform its obligations under the
Amendment Documents and under the Existing Bridge Credit Agreement, as amended
by this Amendment, in accordance with their respective terms. Each Amendment
Document has been duly executed and delivered by a duly authorized signatory of
each Borrower or a general partner of such Borrower, as applicable and the
Amendment Documents and the Existing Bridge Credit Agreement, as amended by this
Amendment, are legal, valid and binding obligations of each Borrower and are
enforceable against such Persons in accordance with their respective terms,
except as the same may be limited by bankruptcy, insolvency, fraudulent
conveyance and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained in the Amendment
Documents or in the Bridge Credit Agreement may be limited by equitable
principles generally.

 

3



--------------------------------------------------------------------------------

Loan Number: 1019791

 

(b) Compliance with Laws, etc. The execution and delivery by each Borrower of
the Amendment Documents and the performance by each Borrower of the Amendment
Documents and the Existing Bridge Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party or any other Subsidiary; (ii) result in a breach of
or constitute a default under the declaration of trust, certificate or articles
of incorporation, bylaws, partnership agreement or other organizational
documents of any Loan Party or any other Subsidiary, or any indenture, agreement
or other instrument to which any Loan Party or any other Subsidiary is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party or any other
Subsidiary other than in favor of the Administrative Agent for the benefit of
the Lenders.

(c) No Default. As of the date hereof, after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

Section 5 Reaffirmation of Representations. Each Borrower hereby certifies that
as of the date hereof the representations and warranties made or deemed made by
such Borrower to the Administrative Agent and the Lenders in the Existing Bridge
Credit Agreement and the other Loan Documents to which the Parent or such
Borrower is a party are true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation and warranty is true and correct in all respects) except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case, such representation or
warranty was true and correct in all respects) on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents; provided, that the representation in Section 6.1(l) of the Existing
Revolving Credit Agreement, incorporated by reference in the Bridge Credit
Agreement, shall be deemed to be qualified by the information disclosed in
writing to the Administrative Agent and in the Borrower’s reports filed or
furnished with the Securities Exchange Commission, in each case, on or before
the effective date of this Amendment.

Section 6 Release of Claims.

(a) Each of the Borrower and the Parent hereby ratifies, reaffirms and
acknowledges that the Loan Documents and this Amendment represent their valid,
enforceable and collectible obligations, and that they have no existing claims,
defenses (personal or otherwise) or rights of setoff with respect thereto. Each
of the Borrower and the Parent hereby acknowledges and agrees that, through the
date hereof, each of the Administrative Agent and the Lenders has acted in good
faith and has conducted itself in a commercially reasonable manner in its
relationships with the Borrower, the Parent and Guarantor in connection with the
Loans. Each of the Borrower and the Parent hereby releases Administrative Agent,
Lenders, and their respective parent corporations, subsidiaries and affiliates,
any holder of or participant in a Loan, and each of their respective present and
former officers, directors, shareholders, representatives, consultants,
attorneys, employees and agents thereof, and their respective heirs, personal
representatives, successors and assigns (collectively, the “Released Parties”),
from any and all claims, liabilities, damages, actions and causes of action of
every nature or character (collectively, the “Claims”), known or unknown, direct
or indirect, at law or in equity, for or because of any matter or things done,
omitted or suffered to be done by any of the Released Parties prior to and
including the date hereof, relating to the Loans, the administration of the
Loans, the Bridge Credit Agreement, any of the other Loan Documents or the
modifications described in this Amendment.

 

4



--------------------------------------------------------------------------------

Loan Number: 1019791

 

(b) In entering into this Amendment, each of the Borrower and the Parent has
consulted with, and been represented by, legal counsel and expressly disclaims
any reliance on any representations, acts or omissions by any of the Released
Parties and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth above do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
hereof. The provisions of this Section 6 shall survive the termination of the
Bridge Credit Agreement, the other Loan Documents, and the payment in full of
the Obligations under the Bridge Credit Agreement.

Section 7 Certain References. Each reference to the Bridge Credit Agreement in
any of the Loan Documents shall be deemed to be a reference to the Existing
Bridge Credit Agreement as amended by this Amendment. This Amendment is a Loan
Document.

Section 8 Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

Section 9 Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 10 GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING
OUT OF THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 11 Effect. Except as expressly herein amended, the terms and conditions
of the Existing Bridge Credit Agreement and the other Loan Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only from the date as of which this Amendment is dated.
The Existing Bridge Credit Agreement, as amended hereby, is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Bridge Credit Agreement or any
other Loan Document.

Section 12 Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 13 Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Bridge Credit
Agreement.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

Loan Number: 1019791

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust,
its general partner   By:  

/s/ Andrew Ioannou

  Name:   Name: Andrew Ioannou  

Title:

  Executive Vice President, Finance & Acquisitions and Treasurer PREIT-RUBIN,
INC. By:  

/s/ Andrew Ioannou

Name:   Name: Andrew Ioannou Title:   Executive Vice President, Finance &
Acquisitions and Treasurer PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

/s/ Andrew Ioannou

Name:

 

Name: Andrew Ioannou

Title:   Executive Vice President, Finance & Acquisitions and Treasurer

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1019791

 

[Signature Page to Second Amendment to Credit Agreement

with PREIT Associates, L.P. et al.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:  

/s/ Ryan Sansavera

Name:   Ryan Sansavera Title:   Senior Vice President

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1019791

 

[Signature Page to Second Amendment to Credit Agreement

with PREIT Associates, L.P. et al.]

 

CITIZENS BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Adrienne Bain

Name:   Adrienne Bain Title:   Authorized Signer

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1019791

 

[Signature Page to Second Amendment to Credit Agreement

with PREIT Associates, L.P. et al.]

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Shari L. Reams-Henofer

Name:   Shari L. Reams-Henofer Title:  

Senior Vice President



--------------------------------------------------------------------------------

Loan Number: 1019791

 

ANNEX A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of October 16, 2020 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and each “Lender” a party to the Credit Agreement
referred to below (collectively, the “Lenders”).

WHEREAS, PREIT ASSOCIATES, L.P., a Delaware limited partnership (“PREIT”),
PREIT-RUBIN, INC., a Pennsylvania corporation, PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST, a Pennsylvania business trust (the “Parent”; together with
PREIT and PREIT-RUIBN each individually, a “Borrower” and collectively, the
“Borrower”), the Lenders, the Administrative Agent and certain other parties
have entered into that certain Credit Agreement dated as of August 11, 2020, as
amended by that certain First Amendment to Credit Agreement dated as of
September 30, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
August 11, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into an Second Amendment to Credit Agreement, dated as of the date hereof (the
“Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder. Each Guarantor which is
a party to any of the Security Documents hereby reaffirms its continuing
obligations under such Security Documents and agrees that the transactions
contemplated by the Amendment shall not in any way affect the validity and
enforceability of any of the Security Documents, or reduce, impair or discharge
the obligations of such Guarantor thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON
OR ARISING OUT OF THIS ACKNOWLEDGMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 3. Release of Claims.

 

Annex A



--------------------------------------------------------------------------------

Loan Number: 1019791

 

(a) Guarantor hereby ratifies, reaffirms and acknowledges that the Guaranty
represents its valid, enforceable and collectible obligations, and that it has
no existing claims, defenses (personal or otherwise) or rights of setoff with
respect thereto. Guarantor hereby acknowledges and agrees that, through the date
hereof, each of the Administrative Agent and the Lenders has acted in good faith
and has conducted itself in a commercially reasonable manner in its
relationships with the Borrower, the Parent and Guarantor in connection with the
Loans. Guarantor hereby releases the Administrative Agent, Lenders, and their
respective parent corporations, subsidiaries and affiliates, any holder of or
participant in a Loan, and each of their respective present and former officers,
directors, shareholders, representatives, consultants, attorneys, employees and
agents thereof, and their respective heirs, personal representatives, successors
and assigns (collectively, the “Released Parties”), from any and all claims,
liabilities, damages, actions and causes of action of every nature or character
(collectively, the “Claims”), known or unknown, direct or indirect, at law or in
equity, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date hereof,
relating to the Loans, the Guaranty, the administration of the Loans, the Credit
Agreement, any of the other Loan Documents or the modifications described in the
Amendment.

(b) In entering into this Acknowledgement, the Guarantor has consulted with, and
been represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section 3 shall survive the termination of the Credit Agreement, the other
Loan Documents, and the payment in full of the Obligations under the Credit
Agreement.

Section 4. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures Appear on Following Page]

 

Annex A



--------------------------------------------------------------------------------

Loan Number: 1019791

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

“GUARANTORS” PR CHERRY HILL OFFICE GP, LLC By:   PREIT Associates, L.P., sole
member BALA CYNWYD ASSOCIATES, L.P. By:   PR Cherry Hill Office GP, LLC, general
partner   By:   PREIT Associates, L.P., sole member PR MOORESTOWN ANCHOR-M, LLC
By:   PREIT Associates, L.P., sole member PR MOORESTOWN LLC By:   PREIT
Associates, L.P., sole member PR MOORESTOWN LIMITED PARTNERSHIP By:   PR
Moorestown LLC, general partner   By:   PREIT Associates, L.P., sole member
MOORESTOWN MALL LLC By:   PR Moorestown Limited Partnership, sole member   By:  
PR Moorestown LLC, general partner     By:   PREIT Associates, L.P., sole member
PLYMOUTH GROUND ASSOCIATES LLC By:   PREIT Associates, L.P., sole member
PLYMOUTH GROUND ASSOCIATES LP By:   Plymouth Ground Associates LLC, general
partner   By:   PREIT Associates, L.P., sole member PR AEKI PLYMOUTH LLC By:  
PREIT Associates, L.P., sole member PR AEKI PLYMOUTH, L.P. By:   PR AEKI
Plymouth LLC, general partner   By:   PREIT Associates, L.P., sole member PR
BVM, LLC By:   PREIT Associates, L.P., sole member PR CUMBERLAND OUTPARCEL LLC
By:   PREIT Associates, L.P., sole member PR VALLEY VIEW OP-DSG/CEC, LLC By:  
PREIT Associates, L.P., sole member PR MOORESTOWN ANCHOR-L&T, LLC By:   PREIT
Associates, L.P., sole member By:   Pennsylvania Real Estate Investment Trust,
general partner

 

By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:  

Executive Vice President, Finance & Acquisitions and

Treasurer

[Signatures Continued on Next Page]

 

Annex A – Signature Page to Guarantor Acknowledgment



--------------------------------------------------------------------------------

Loan Number: 1019791

 

PR EXTON LLC By:   PREIT Associates, L.P., sole member PR EXTON LIMITED
PARTNERSHIP By:   PR Exton LLC, general partner   By:   PREIT Associates, L.P.,
sole member PR EXTON OUTPARCEL GP, LLC By:   PREIT Associates, L.P., sole member
PR EXTON OUTPARCEL HOLDINGS, LP By:   PR Exton Outparcel GP, LLC, general
partner   By:   PREIT Associates, L.P., sole member PR EXTON OUTPARCEL LIMITED
PARTNERSHIP By:   PR Exton Outparcel GP, LLC, general partner   By:   PREIT
Associates, L.P., sole member XGP LLC By:   PR Exton Limited Partnership, sole
member   By:   PR Exton LLC, general partner   By:   PREIT Associates, L.P.,
sole member PR EXTON SQUARE PROPERTY L.P. By:   XGP LLC, general partner   By:  
PR Exton Limited Partnership, sole member     By:   PR Exton LLC, general
partner       By:   PREIT Associates, L.P., sole member PR FIN DELAWARE, LLC By:
  PREIT Associates, L.P., sole member PR FINANCING II LLC By:   PREIT
Associates, L.P., sole member PR FINANCING I LLC By:   PREIT Associates, L.P.,
member and   By:   PR Financing II LLC, member     By:   PREIT Associates, L.P.,
sole member PR FINANCING LIMITED PARTNERSHIP, By:   PR Financing I LLC, general
partner   By:   PREIT Associates, L.P., member and   By:   PR Financing II LLC,
member     By:   PREIT Associates, L.P., sole member PR GAINESVILLE LLC By:  
PREIT Associates, L.P., sole member PR GAINESVILLE LIMITED PARTNERSHIP By:   PR
Gainesville LLC, general partner   By:   PREIT Associates, L.P., sole member By:
  Pennsylvania Real Estate Investment Trust, general partner

 

By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:  

Executive Vice President, Finance & Acquisitions and

Treasurer

[Signatures Continued on Next Page]

 

Annex A – Signature Page to Guarantor Acknowledgment



--------------------------------------------------------------------------------

Loan Number: 1019791

 

PR GV LLC By:   PREIT Associates, L.P., sole member PR GV LP By:   PR GV LLC,
general partner   By:   PREIT Associates, L.P., sole member PR PRINCE GEORGE’S
PLAZA LLC By:   PREIT Associates, L.P., sole member PR HYATTSVILLE LLC By:   PR
Prince George’s Plaza LLC, sole member   By:   PREIT Associates, L.P., sole
member PR JK LLC By:   PREIT Associates, L.P., sole member PR JACKSONVILLE LLC
By:   PREIT Associates, L.P. member and   By:   PR JK LLC, member By:   PREIT
Associates, L.P., sole member PR JACKSONVILLE LIMITED PARTNERSHIP By:   PR
Jacksonville LLC, general partner   By:   PREIT Associates, L.P., member and    
By:   PR JK LLC, member       By:   PREIT Associates, sole member PR MAGNOLIA
LLC By:   PREIT Associates, L.P., sole member PR VALLEY ANCHOR-S, LLC By:  
PREIT Associates, L.P., sole member PR WOODLAND ANCHOR-S, LLC By:   PREIT
Associates, L.P., sole member By:   Pennsylvania Real Estate Investment Trust,
general partner

 

By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:  
Executive Vice President, Finance & Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Signature Page to Guarantor Acknowledgment



--------------------------------------------------------------------------------

Loan Number: 1019791

 

PR PLYMOUTH ANCHOR-M, LLC By:   PREIT Associates, L.P., sole member PR PLYMOUTH
ANCHOR-M, L.P. By:   PR Plymouth Anchor-M, LLC, general partner   By:   PREIT
Associates, L.P., sole member PR PM PC ASSOCIATES LLC By:   PREIT Associates,
L.P., sole member PR PLYMOUTH MEETING ASSOCIATES PC LP By:   PR PM PC Associates
LLC, general partner   By:   PREIT Associates, L.P., sole member PR PLYMOUTH
MEETING LLC By:   PREIT Associates, L.P., sole member PR PLYMOUTH MEETING
LIMITED PARTNERSHIP By:   PR Plymouth Meeting LLC, general partner   By:   PREIT
Associates, L.P., sole member PR PM PC ASSOCIATES LP By:   PR PM PC Associates
LLC, general partner   By:   PREIT Associates, L.P., sole member By:  
Pennsylvania Real Estate Investment Trust, general partner

 

          By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Signature Page to Guarantor Acknowledgment



--------------------------------------------------------------------------------

Loan Number: 1019791

 

PR SPRINGFIELD TOWN CENTER LLC   By:   PREIT Associates, L.P., sole member PR
SWEDES SQUARE LLC   By:   PREIT Associates, L.P., sole member PR TP LLC   By:  
PREIT Associates, L.P., sole member PR TP LP   By:   PR TP LLC, general partner
    By:   PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M, LLC   By:  
PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M LIMITED PARTNERSHIP   By:
  PR Valley Anchor-M, LLC, general partner     By:   PREIT Associates, L.P.,
sole member PR VALLEY LLC By:   PREIT Associates, L.P., sole member PR VALLEY
LIMITED PARTNERSHIP By:   PR Valley LLC, its general partner   By:   PREIT
Associates, L.P., sole member PR VALLEY VIEW ANCHOR-M, LLC   By:   PREIT
Associates, L.P., sole member PR VALLEY VIEW ANCHOR-M LIMITED PARTNERSHIP   By:
  PR Valley View Anchor-M, LLC, its general partner     By:   PREIT Associates,
L.P., sole member By:   Pennsylvania Real Estate Investment Trust, general
partner

 

         By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Signature Page to Guarantor Acknowledgment



--------------------------------------------------------------------------------

Loan Number: 1019791

 

PR SUNRISE OUTPARCEL 2, LLC PR VALLEY SOLAR LLC   By:   PREIT – RUBIN, Inc.,
sole member   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

 

PREIT – RUBIN, INC. By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Executive Vice President, Finance & Acquisitions
and Treasurer

 

PREIT – RUBIN OP, INC. By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Executive Vice President, and Assistant
Treasurer

[Signatures Continued on Next Page]

 

Annex A – Signature Page to Guarantor Acknowledgment



--------------------------------------------------------------------------------

Loan Number: 1019791

 

PR CAPITAL CITY LIMITED PARTNERSHIP By:   PR Capital City LLC, general partner  
By:   PREIT Associates, L.P., its member     By:   PR CC II LLC, its member    
  By:   PREIT Associates, L.P., its sole member PR CC LIMITED PARTNERSHIP By:  
PR CC I LLC, general partner   By:   PREIT Associates, L.P., its member   By:  
PR CC II LLC, its member     By:   PREIT Associates, L.P., its sole member PR
CAPITAL CITY LLC By:   PREIT Associates, L.P., its member By:   PR CC II LLC,
its member   By:   PREIT Associates, L.P., its sole member PR CC I LLC By:  
PREIT Associates, L.P., its member By:   PR CC II LLC, its member   By:   PREIT
Associates, L.P., its sole member PR CC II LLC By:   PREIT Associates, L.P., its
sole member By:   Pennsylvania Real Estate Investment Trust, its general partner

 

         By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

 

Address for Notices for all Guarantors: c/o PREIT Associates, L.P. 2005 Market
Street Suite 1000 Philadelphia, PA 19103 Attention:   Andrew Ioannou Telephone:
  (215) 875-0700 Telecopy:   (215) 546-7311

 

Annex A – Signature Page to Guarantor Acknowledgment



--------------------------------------------------------------------------------

Loan Number: 1019791

 

SCHEDULE I

COMMITMENTS

Term Loan Commitments

 

Lenders

   Term Loan Commitment Amount  

Wells Fargo Bank, National Association

   $ 39,234,075.28  

PNC Bank, National Association

   $ 9,000,000.00  

Citizens Bank, National Association

   $ 5,335,424.72  

Manufacturers and Traders Trust Company

   $ 1,430,500.00     

 

 

 

TOTAL

   $ 55,000,000.00     

 

 

 

 

Schedule 1



--------------------------------------------------------------------------------

Loan Number: 1019791

 

SCHEDULE 1

PROPERTIES FOR WHICH MORTGAGE AMENDMENTS AND TITLE ENDORSEMENTS

ARE REQUIRED

 

1.

Capital City Mall, Camp Hill, Pennsylvania

 

2.

Exton Square Mall, Exton, Pennsylvania

 

3.

Plymouth Meeting Mall (excluding Plymouth Commons parcel), Plymouth Meeting,
Pennsylvania

 

4.

Moorestown Mall, Moorestown, New Jersey

 

5.

One Cherry Hill Plaza, Cherry Hill, New Jersey

 

6.

Jacksonville Mall, Jacksonville, North Carolina

 

7.

Magnolia Mall, Florence, South Carolina

 

8.

Valley View Outparcel, Lacrosse, Wisconsin

 

Schedule 1